Exhibit 10.9

 

 

 

AMENDED AND RESTATED ASSIGNMENT OF INSURANCES

dated as of

March 21, 2012

by

OMEGA PROTEIN, INC.,

and

OMEGA PROTEIN CORPORATION

collectively, as Assignor,

in favor of

WILMINGTON TRUST COMPANY,

not in its individual capacity,

but solely as Trustee of the

Omega Master Vessel Trust 2012

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED ASSIGNMENT OF INSURANCES

THIS AMENDED AND RESTATED ASSIGNMENT OF INSURANCES (this “Assignment”), dated as
of March 21, 2012, is made by OMEGA PROTEIN, INC., a Virginia corporation
(“Shipowner”), and OMEGA PROTEIN CORPORATION, a Nevada corporation (“Omega”
together with Shipowner, collectively, “Assignor”), in favor of WILMINGTON TRUST
COMPANY, not in its individual capacity, but solely as Trustee of the OMEGA
MASTER VESSEL TRUST 2012, a Delaware statutory trust (“Assignee”).

R E C I T A L S

A. Shipowner is the sole legal and beneficial owner of the whole of the United
States flag vessels described on Exhibit A attached hereto and incorporated
herein by reference (each, a “Mortgaged Vessel”); and

B. All of the Mortgaged Vessels, save and except the vessel named G.P. Fisherman
with an Official Number 650282 duly documented in the name of Shipowner under
the laws and flag of the United States of America (the “Additional Vessel”), are
subject to and more particularly described in that certain First Preferred Fleet
Mortgage (as amended or supplemented from time to time in accordance with its
terms, called the “Existing First Preferred Ship Mortgage”) dated as of
October 21, 2009 executed by Shipowner in favor of Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as supplemented by
that certain Supplement No. 1 to First Preferred Fleet Mortgage dated as of
July 21, 2011 executed by Shipowner in favor of Wells Fargo; and

C. As more fully described in the Existing First Preferred Ship Mortgage,
pursuant to that certain Loan Agreement (as amended from time to time in
accordance with its terms, called the “Existing Loan Agreement”) dated as of
October 21, 2009 among Assignor, each subsidiary of Omega listed as a
“Guarantor” on the signature pages thereto, and Wells Fargo, and other documents
executed in connection therewith, Wells Fargo agreed to make available to
Assignor a revolving credit facility (which included a sub-facility for the
issuance of letters of credit) up to $35,000,000.00 and to enter into various
interest rate, commodity, currency hedging or swap transactions up to
$25,000,000.00 and to provide certain treasury or cash management services up to
$7,500,000.00; and

D. Pursuant to the Existing First Preferred Ship Mortgage, Shipowner agreed,
among other things, to insure and keep the Mortgaged Vessels, save and except
the Additional Vessel, insured in the name of Shipowner, naming Wells Fargo as
an additional insured and as loss payee; and

E. Pursuant to that certain Assignment of Insurances (the “Existing Assignment”)
dated as of October 21, 2009 by Assignor in favor of Wells Fargo, Assignor
assigned to Wells Fargo all of Assignor’s right, title and interest in and to
the insurances in respect of the Mortgaged Vessels, save and except the
Additional Vessel, and any proceeds related thereto; and

F. Pursuant to that certain Amended and Restated Loan Agreement (as amended from
time to time in accordance with its terms, called the “Loan Agreement”) dated as
of the date hereof, among Assignor, each subsidiary of Omega listed as a
“Guarantor” on the signature



--------------------------------------------------------------------------------

pages thereto, and the financial institutions from time to time party thereto
(“Lenders”), and Wells Fargo, as Administrative Agent (“Administrative Agent”),
Swing Line Lender and Issuing Lender, which amends and restates in its entirety
the Existing Loan Agreement, and other documents executed in connection
therewith, Lenders have agreed to make available to Assignor a revolving credit
facility (which includes sub-facilities for issuance of letters of credit and
swingline loans) up to $60,000,000.00 with an accordion feature that allows for
the expansion of the facility upon satisfaction of prescribed conditions up to
an aggregate of $70,000,000.00 and to enter into various interest rate,
commodity, currency hedging or swap transactions and provide certain treasury or
cash management services; and

G. Pursuant to that certain Master Vessel Trust Agreement, dated as of the date
hereof, Administrative Agent and Wilmington Trust Company formed Assignee for
the purpose of holding various collateral, including the First Preferred Ship
Mortgage (as defined below) and this Assignment, for the benefit of
Administrative Agent; and

H. Pursuant to that certain Assignment of First Preferred Fleet Mortgage, dated
as of the date hereof, Wells Fargo assigned the Existing First Preferred Ship
Mortgage to Assignee, for the benefit of Administrative Agent; and

I. Pursuant to an Amended and Restated First Preferred Fleet Mortgage, dated the
date hereof (as amended or supplemented from time to time in accordance with its
terms, called the “First Preferred Ship Mortgage”) given by Shipowner in favor
of Assignee, as supplemented by that certain Supplement No. 1 to Amended and
Restated First Preferred Fleet Mortgage dated the date hereof given by Shipowner
in favor of Assignee, Shipowner agreed, among other things, to insure and keep
each Mortgaged Vessel insured in the name of Shipowner, naming Assignee as an
additional insured and as loss payee; and

J. Pursuant to the terms of the Loan Agreement, Assignor is required to execute
and deliver to Assignee, as security for the Secured Obligations, an assignment
of all of Assignor’s right, title and interest in and to the insurances in
respect of each Mortgaged Vessel and any proceeds related thereto; and

K. Assignor has requested, and Wells Fargo has agreed, to assign the Existing
Assignment to Assignee and thereafter to amend and restate the Existing
Assignment with Assignee pursuant to the terms and conditions of this
Assignment.

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Assignor:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. Each capitalized term used but not otherwise defined
in this Assignment (including in the introduction and recitals hereof) shall
have the meaning given such term in the Loan Agreement unless the context shall
otherwise require. Such terms include, without limitation, “Closing Date,”
“Event of Default,” “Loan Documents,” “Loan Party,” “Secured Obligations,”
“Secured Parties,” and “Person.”

 

2



--------------------------------------------------------------------------------

Section 1.02 Interpretation. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications herein or
therein), (b) any reference to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations (and any reference to any statute, act or regulation, without
additional reference, shall be deemed to refer to federal statutes, acts and
regulations of the United States), (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Assignment in its entirety and not to any particular
provision hereof, and (e) each reference in herein to articles, sections,
paragraphs, clauses and exhibits are to the articles, sections, paragraphs and
clauses of, and the exhibits to, this Assignment.

ARTICLE II

ASSIGNMENT FOR SECURITY, ETC.

Section 2.01 Assignment. As security for the prompt payment and performance in
full of the Secured Obligations, Assignor, as legal and beneficial owner, does
hereby assign, transfer and set over unto Assignee, for the benefit of Assignee
and its successors and assigns, and does hereby grant Assignee a security
interest in, all of Assignor’s right, title and interest, whether now existing
or hereafter acquired, present or future, in, to and under (a) all policies and
contracts of insurance, including Assignor’s rights under all entries in any
protection and indemnity or war risks association or club, which are from time
to time taken out by or for Assignor in respect of any Mortgaged Vessel, her
hull, machinery, freights, disbursements, profits or otherwise, and all the
benefits thereof, including all claims of whatsoever nature, as well as returns
premiums (all of which are herein collectively called the “Insurances”), and
(b) all moneys and claims for moneys in connection therewith and all proceeds of
all of the foregoing.

Section 2.02 Notices: Loss Payable Clauses.

(a) All Insurances, except entries in protection and indemnity associations or
clubs or insurances effected in lieu of such entries, relating to any Mortgaged
Vessel shall contain a loss payable and notice of cancellation clause in
accordance with the First Preferred Ship Mortgage and substantially in the form
of Exhibit B attached hereto and incorporated herein by reference or in such
other form as Assignee may agree.

(b) All entries in protection and indemnity associations or clubs or insurances
effected in lieu of such entries relating to any Mortgaged Vessel shall contain
a loss payable and notice of cancellation clause in accordance with the First
Preferred Ship Mortgage and substantially in the form of Exhibit C attached
hereto and incorporated herein by reference or in such other form as Assignee
may agree.

 

3



--------------------------------------------------------------------------------

Section 2.03 Covenants and Undertakings. Assignor hereby covenants and agrees
with Assignee that:

(a) It shall do or permit to be done each and every act or thing which Assignee
may from time to time require to be done for the purpose of enforcing Assignee’s
rights under this Assignment and shall allow its name to be used as and when
required by Assignee for that purpose; and

(b) It shall forthwith give notice of this Assignment, in the form set out in
Exhibit D attached hereto and incorporated herein by reference and identifying
each Mortgaged Vessel by name and official number, or shall cause its insurance
brokers to give such notice, to all insurers, underwriters, clubs and
associations providing insurance in connection with any Mortgaged Vessel and the
earnings related thereto and procure that such notice is endorsed on all the
policies and entries of insurances in respect of each Mortgaged Vessel and her
earnings.

Section 2.04 No Duty of Inquiry. Assignee shall not be obliged to make any
inquiry as to the nature or sufficiency of any payment received by it hereunder
or to make any claim or take any other action to collect any moneys or to
enforce any rights and benefits hereby assigned to Assignee or to which Assignee
may at any time be entitled hereunder except such reasonable action as may be
requested by any underwriter, association or club. Assignor shall remain liable
to perform all the obligations assumed by it in relation to the property hereby
assigned and Assignee shall be under no obligation of any kind whatsoever in
respect thereof or be under any liability whatsoever (including any obligation
or liability with respect to the payment of premiums, calls, assessments or any
other sums at any time due and owing in respect of the Insurances) in the event
of any failure by Assignor to perform such obligations.

Section 2.05 Negative Pledge. Assignor does hereby warrant and represent that it
has not assigned or pledged, and hereby covenants that it shall not assign or
pledge so long as this Assignment shall remain in effect, any of its rights,
title or interest in the whole or any part of the moneys and claims hereby
assigned, to anyone other than Assignee, and it shall not take or omit to take
any action, the taking or omission of which might result in an alteration or
impairment of the rights hereby assigned or any of the rights created in this
Assignment; and Assignor hereby irrevocably appoints and constitutes Assignee as
Assignor’s true and lawful attorney-in-fact, coupled with an interest in such
money and claims assigned, with full power (in the name of Assignor or
otherwise) should an Event of Default exist to ask, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys
assigned hereby, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which Assignee may deem to be necessary or advisable and otherwise
to do any and all things which Assignor itself could do in relation to the
property hereby assigned, including filing any and all Uniform Commercial Code
financing statements or renewals thereof in collection with this Assignment
without the signature of Assignor which Assignee may deem to be necessary or
advisable to perfect or maintain the security interest granted hereby. This
power of attorney shall not create any fiduciary obligations or relationship on
the part of the Assignee for the benefit of the Assignor.

 

4



--------------------------------------------------------------------------------

Section 2.06 Application of Proceeds. All moneys collected to received from time
to time by Assignee pursuant to this Assignment shall be applied or paid in
accordance with Section 2.10 of the First Preferred Ship Mortgage.

Section 2.07 Further Assurances. Assignor hereby agrees that any time and from
time to time upon the written request of Assignee it shall duly execute and
deliver any and all such further instruments and documents as may be specified
in such request (which request shall be accompanied by the execution form of
such instruments and documents) and as are necessary or desirable to perfect,
preserve or protect the mortgage, security interests and assignments created or
intended to be created hereby, or to obtain for Assignee the full benefit of the
specific rights and powers granted herein.

Section 2.08 Remedies Cumulative and Not Exclusive: No Waiver. Each and every
right, power and remedy given to Assignee specifically or otherwise in this
Assignment shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by Assignee, and
the exercise or the beginning of the exercise of any power or remedy shall not
be construed to be a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy. No delay or omission by Assignee in
the exercise of any right, remedy or power or in the pursuance of any remedy
shall impair any such right, power or remedy or be construed to be a waiver of
any default on the part of Assignor or any other Loan Party or to be an
acquiescence therein; nor shall the acceptance by Assignee, Administrative Agent
or any Secured Party of any security or of any payment of or on account of any
of the amounts due from the Loan Parties to Administrative Agent, any Secured
Party, Assignee or other holders of any of the Secured Obligations and maturing
after any breach or default or of any payment on account of any past breach or
default be construed to be a waiver of any right to take advantage of any future
breach or default or of any past breach or default not completely cured thereby.
For the avoidance of doubt, Assignee, its successors and assigns, shall be the
only parties entitled to exercise the remedies set forth hereunder.

Section 2.09 Invalidity. Any provision of this Assignment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In the event that it should transpire that by reason of any
law or regulation, or by reason of a ruling of any court, or by any other reason
whatsoever, the assignment herein contained is either wholly or partly
defective, Assignor hereby undertakes to furnish Assignee with an alternative
assignment or alternative security and to do all such other acts as, in the sole
opinion of Assignee, shall be required in order to ensure and give effect to the
full intent of this Assignment.

Section 2.10 Continuing Security. It is declared and agreed that the security
created by this Assignment shall be held by Assignee as a continuing security
for the prompt payment and performance in full of the Secured Obligations and
that the security so created shall not be satisfied by an intermediate payment,
performance or satisfaction of any part of the Secured

 

5



--------------------------------------------------------------------------------

Obligations hereby secured and that the security so created shall be in addition
to and shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by Assignee, Administrative Agent, any Secured
Party or other holder of any of the Secured Obligations for all or any part of
the moneys hereby secured.

Section 2.11 Termination. Once all of the Secured Obligations arising under the
Loan Agreement and other Loan Documents have been fully and finally paid or
otherwise performed in full or Assignor is released therefrom in accordance with
the terms of the Loan Agreement, all of the right, title and interest herein
assigned shall revert to Assignor and this Assignment shall terminate.

ARTICLE III

MISCELLANEOUS

Section 3.01 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be given as set forth in the First
Preferred Ship Mortgage.

Section 3.02 Amendments, Etc. No amendment or waiver of any provision of this
Assignment, and no consent to any departure by Assignor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Assignee,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 3.03 Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Assignment by telecopier shall be equally as
effective as delivery of an original executed counterpart of this Assignment. If
Assignor shall deliver an executed counterpart of this Assignment by telecopier,
Assignor also shall deliver an original executed counterpart of this Assignment,
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Assignment.

Section 3.04 Acceptance. This Assignment shall be deemed accepted by Assignee
upon its delivery by the Assignor on the Closing Date.

Section 3.05 GOVERNING LAW. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF TEXAS, EXCEPT THE RULES GOVERNING CONFLICTS
OF LAW.

Section 3.06 CONSENT TO JURISDICTION: SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS ASSIGNMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS IN THE COUNTY OF HARRIS COUNTY OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND
DELIVERY OF THIS ASSIGNMENT, ASSIGNOR IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE

 

6



--------------------------------------------------------------------------------

AFORESAID COURTS. ASSIGNOR HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF
THE STATE OF TEXAS AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO ASSIGNOR AT ITS ADDRESS FOR NOTICES AS SET FORTH IN THE LOAN AGREEMENT AND TO
THE SECRETARY OF STATE OF THE STATE OF TEXAS, SUCH SERVICE TO BECOME EFFECTIVE
TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ASSIGNEE TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ASSIGNOR IN ANY OTHER
JURISDICTION. ASSIGNOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ASSIGNOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, ASSIGNOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
ASSIGNMENT.

Section 3.07 WAIVER OF JURY TRIAL, ETC. ASSIGNOR WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
ASSIGNMENT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
HEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS ASSIGNMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. ASSIGNOR CERTIFIES THAT NO
OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ASSIGNEE HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ASSIGNEE WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. ASSIGNOR
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS
ENTERING INTO THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 3.08 ENTIRE AGREEMENT. THIS ASSIGNMENT, THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

7



--------------------------------------------------------------------------------

[Remainder of page is blank. Signatures appear on next page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed and
delivered on the day and year first above written.

 

ASSIGNOR:

 

OMEGA PROTEIN, INC.

By:    /s/ Andrew Johannesen   Andrew Johannesen   Vice President and Chief
Financial Officer

 

OMEGA PROTEIN CORPORATION By:    /s/ Andrew Johannesen   Andrew Johannesen  

Executive Vice President and

Chief Financial Officer

 

Signature Page to Amended and Restated Assignment of Insurances



--------------------------------------------------------------------------------

CONSENT TO AMENDED AND RESTATED ASSIGNMENT OF INSURANCES

Wells Fargo hereby (i) grants, bargains, sells, transfers, assigns and conveys
unto Assignee, all of its rights, title and interests in and to the Existing
Assignment, (ii) acknowledges that all loss payable and notice of cancellation
clauses contemplated by the Existing Assignment are no longer effective, and
(iii) acknowledges that all loss payable and notice of cancellation clauses
contemplated by the Assignment shall be in favor of Assignee.

 

WELLS FARGO:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:    /s/ John A. Kallina   John A. Kallina   Senior Vice President

 

Signature Page to Amended and Restated Assignment of Insurances